Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13-20, and 92-98 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither describes nor sufficiently suggests a system for accident detection or detecting an unsafe driving condition in a vehicle, the system comprising: 
a sensor device configured to measure and transmit sensor data associated with the vehicle;
a remote device communicatively coupled to the sensor device via a communications network, the remote device being configured to receive, record, and/or display the sensor data from the sensor device; and
a computing device arranged to provide control signals to a graphical user interface and including one or more processors configured to:
receive, from the sensor device, sensor data associated with the vehicle; 
based at least in part on the received sensor data, determine a current driving pattern of a driver of the vehicle;
cause modified sensor data to be displayed on the graphical user interface, the modified sensor data being indicative of the current driving pattern of the driver of the vehicle, wherein the graphical user interface is configured to display the modified sensor data associated with the vehicle, thereby allowing an emergency response professional to view and customize options for monitoring the accident or driving condition associated with the vehicle; and 
in response to a simultaneous movement of the sensor device and the remote device, alert the emergency response professional if the modified sensor data passes predetermined or preprogrammed criteria in the system.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684